[J-12-2014] [MO: Castille, C.J.]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


NORENE M. MILLER, EXECUTRIX OF           :   No. 58 MAP 2013
THE ESTATE OF DAVID MILLER,              :
DECEASED AND I26 HOTEL                   :   Appeal from the Order of the
CORPORATION,                             :   Commonwealth Court dated March 7, 2013
                                         :   at No. 1876 C.D. 2011 affirming the Order
                   Appellants            :   of the Court of Common Pleas of
                                         :   Montgomery County, Civil Division, dated
                                         :   April 20, 2011 at Docket No. 2003-10787.
             v.                          :
                                         :   ARGUED: March 12, 2014
                                         :
SOUTHEASTERN PENNSYLVANIA                :
TRANSPORTATION AUTHORITY,                :
                                         :
                   Appellee              :


                                DISSENTING OPINION


MR. JUSTICE EAKIN                                    DECIDED: October 30, 2014
      I would affirm based on the rationale of the Commonwealth Court’s majority

opinion. See Miller v. Southeastern Pennsylvania Transportation Authority, 65 A.3d

1006, 1007-18 (Pa. Cmwlth. 2013) (en banc).